Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II – claims 5-13 in the reply filed on 11/30/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
There is no antecedent support in the instant specification for “N,N-diethyl-p-phenylenediamine” as recited in claim 5. Paragraph [0030] of the instant specification refers to “N,N’-diethyl phenylenediamine (DEPDA)”. DEPDA appears to be N,N-diethyl-p-phenylenediamine so a “p” should be added to “N,N’-diethyl phenylenediamine” in paragraph [0030] of the instant specification to provide proper antecedent support for the recitation of “N,N-diethyl-p-phenylenediamine” in claim 5. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite. In line 4, the recitation of “a substituted para-phenylenediamine other than N,N-diethyl-p-phenylenediamine” is vague and indefinite because the metes and bounds of the claim cannot be determined. This limitation is essentially open ended in that any substituted para-phenylenediamine other than N,N-diethyl-p-phenylenediamine is encompassed. The substitutions (number and substituent groups) are not defined. Thus, one cannot determine what substituted para-phenylenediamine other than N,N-diethyl-p-phenylenediamine are encompassed by the claim. The preamble of the claim is inconsistent with the body of the claim since it refers to improving a catalytic signal for a lateral flow immunoassay but the body of the claim does not to refer to any lateral flow immunoassay. In line 10, it is not clear as to where or when the catalytic label and dye are introduced. Based on the instant specification, the palladium nanoparticle appear to be the “catalytic label” or is another “catalytic label” added but not recited? Furthermore, if the palladium nanoparticle is the “catalytic label” then what is it attached to for it to be called a label? Based on Figure 4, it would appear 
Claims 9-13 are vague and confusing as to how these steps fit into the method of claim 5. For example with respect to claims 9 and 13, it is not clear as to what is acted on by the reducing agent. With respect to claim 10-12, there is no diffusion or fluid flow occurring in the method of claim 5 for the claimed delay techniques to act on. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidwell et al (US Patent 5,384,265)(herein referred to as Kidwell). 

Column 15, lines 42-66, disclose an example where Pt colloidal particles are spotted onto nitrocellulose strips. The nitrocellulose strips were developed colorimetrically with a substrate solution comprising 4-chloro-1-napthol, N,N-diethylphenylenediamine dihydrochloride (i.e. a substituted para-phenylenediamine other than N,N-diethyl-p-phenylenediamine), 0.4M borate buffer pH 8, and hydrogen peroxide. 
Instant claim 5 is not limited in the order in which the Pd particles, hydrogen peroxide, substituted para-phenylenediamine other than N,N-diethyl-p-phenylenediamine, and napthol are contacted to each other and encompasses contact of the Pt particles in Kidwell with a mixture of 4-chloro-1-napthol, N,N-diethylphenylenediamine dihydrochloride, 0.4M borate buffer pH 8, and hydrogen peroxide, wherein oxidation of the N,N-diethylphenylenediamine dihydrochloride and coupling with 4-chloro-1-napthol happen once the mixture is contacted to the Pt particles on the nitrocellulose. The example in Column 15 of Kidwell exemplifies the use of Pt particles; however, palladium (Pd) is disclosed as an equivalent material to Pt for the particles. 
With respect to a time delay technique, claim 10 defines such a technique to delay interaction with hydrogen peroxide by diffusion. Kidwell has the Pt (or Pd) particles spotted on nitrocellulose. Application or contact of the substrate solution, which 

Allowable Subject Matter
9.	Claims 6, 7, 9, and 11-13 are free of the prior art of record because the prior art does not teach the specific limitations recited in the aforementioned claims. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



2/26/2021